Title: To James Madison from Robert Williams, 1 July 1806
From: Williams, Robert
To: Madison, James



Sir,
No. Carolina July 1st. 1806.

It is here represented and expected, that the office of Marshal for this District has or will Soon become Vacant; by the Resignation of Mr. West.
Permit me, in that event, to recommend to the Executive of the United States, Mr. Abner Weatherly, as a proper Character to fill the office.  Mr. Weatherly has for many years past acted as high Sheriff of Guilford County, with great official propriety.  He is a Genlman of Known integrity and punctuality, and every way highly qualified to discharge the duties of that office.  I am with Sentiments of great Respt. yrs

Robert Williams

